Case 20-10343-LSS Doc 5871 Filed 08/04/21 Page1of4

EFI_LED

ogni AUG -4 AM 8 3\

 

v oe Dis
. ie . > ANKRU ze Tey co
The Honorable Judge Lauri Silverstein 1S BCT OF DELAW

BSA Bankruptcy Case
824 S. Market St. 6" Floor
Wilmington, DE 19801

July 30, 2021

Dear Judge Silverstein

It's difficult to know where to begin. I joined Troop 527 in Aurora, Co in
January of 1988. I enjoyed the Boy Scouts immensely; learning new skills,
making new friends and the great camping trips. | advanced rank quickly and
had just earned the rank of 2™ class.

In July of 1988 I was on a camping trip in Cherry Creek State Park in
suburban Denver. I was assigned to be paired up to share a tent with an

    

happening? Was I dreaming? I remember stirring and the molestation
stopped. He rolled over and went to sleep.

The next morning I knew something was wrong. I actually confronted him
the next morning. He responded “Nothing Happened.” I took that incident
and locked it far back into my memory. | told no one. I was only 11 years old
at the time.

Not long after the molestation my parents started noticing a change in my
behavior. I was moody, fighting with my family, and overall acting out. My
parents put me into therapy with a Child Psychologist. No progress was
 

Case 20-10343-LSS Doc 5871 Filed 08/04/21 Page 2 of 4

made. I kept my secret. I told no one. The hurt, shame and guilt were slowly
building upon me.

As | aged and matured I knew something about me was different. School was
difficult. Relationships with my family and friends were difficult. Dating?
What a joke. I had a hard time concentrating in school, I had no real drive or
purpose. It was difficult to see my peers lead normal lives; get girlfriends,
and excel in school.

After I graduated high school | continued to flounder. After 1 Junior College,
2 community colleges and a state college | finally graduated with a B.S. In
Aviation Management. All the while even into my mid twenties I remained
silent to what had happened to me. At many times I thought I had even
imagined the atrocities were “just a dream.”

Several years later I purchased my first home. | spent the first few months
working on making the property my own home. After a few months I hadn't
moved into the house yet. Every time I drove past my house I would
encounter an incredible, unsettling uneasy feeling. | barely ate and my
anxiety levels were through the roof. | would break into tears at the drop of a
hat.

At one point getting ready for work one day | started crying uncontrollably
in the shower and ended up curled up in the fetal position at the bottom of the
bathtub.

On September 11". 2011 I knew I had hit rock bottom. Still living with my
parents; I returned to their home that afternoon. My — and
brother-in-law were in town visiting and had left that morning. Upon
returning home | walked into my parents kitchen and found my mother
sobbing at the counter. I asked her if she was sad ‘ha A hac
left and gone home to Hawaii. She responded- “No, I'm worried about you.”

That's all it took. Something inside me immediately clicked. I burst into tears
and told my parents what had happened to me 23 years earlier.

 
 

Case 20-10343-LSS Doc 5871 Filed 08/04/21 Page 3of4

Within the next few days | finally began to accept what I had been
hiding for so many years. I found a Therapist who specialized in
Child Sexual Trauma. | was diagnosed with PTSD. My therapist told
me I was “No different than a soldier returning from war.”

I continue to struggle. Why has this happened to me? What can be
done to prevent such an action from ever happening again?

The BSA's half-hearted attempt to offer a minuscule apology and a
joke of a settlement is startling to say as the cases continue to pile
up. Assets are deep; including real estate holdings including Scout
Camps and high adventure bases. Regardless of what BSA National
has disclosed, there is no lack of assests.

My ultimate goal is to move on. Regardless of the outcome of this
case ALL victims need to be compensated. Enough is enough. 'With
“Ineligible to volunteer” files and know-child molesters within the
ranks national leaders simply looked the other way.

The time is due.

Sincerely,

  

m willing to take the stand if need be.

Case #S AR

 
 

Case 20-10343-LSS Doc5871 Filed 08/04/21 Page4of4

& 003910604105810

Ate Hanenee ke Judge Laut! Si etsteln
[SSA Banksuprey case
ZOUNS. MahKerSr. &™ Flor
Wt la ey  () Rngyppnvinvtiwen

 

 
